     Case 3:19-cv-00663-RCJ-WGC Document 22 Filed 07/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    CHRISTOPHER EDWARD PIGEON,                            Case No. 3:19-cv-00663-RCJ-WGC
12                        Petitioner,                       ORDER
13            v.
14    STATE OF NEVADA, et al.,
15                        Respondents.
16

17           This is a habeas corpus action under 28 U.S.C. § 2254. Currently before the court is

18   petitioner's application to proceed in forma pauperis (ECF No. 17). The application is incomplete

19   because it lacked a statement of petitioner's inmate account and a financial certificate signed by

20   the appropriate prison official. The court gave petitioner additional time to submit those

21   documents. ECF No. 19. Petitioner has not filed the required documents within the allotted time,

22   and the court will dismiss the action.

23           Reasonable jurists would not find the court's conclusion to be debatable or wrong, and the

24   court will not issue a certificate of appealability.

25           IT THEREFORE IS ORDERED that this action is DISMISSED for petitioner's failure to

26   file a complete application to proceed in forma pauperis. The clerk of the court will enter

27   judgment accordingly and close this action.

28   ///
                                                            1
     Case 3:19-cv-00663-RCJ-WGC Document 22 Filed 07/08/20 Page 2 of 2



 1         IT FURTHER IS ORDERED that a certificate of appealability will not

 2         issue. DATED: July 8, 2020.
 3                                                         ______________________________
                                                           ROBERT C. JONES
 4                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
